June 29, 2012


Mr. Marc J. Wojciechowski
Wojciechowski & Associates, P.C.
17447 Kuykendahl Road, Suite 200
Spring, TX 77379
Mr. John C. Cave
Gunn Lee & Cave PC
300 Convent, Suite 1080
San Antonio, TX 78205

RE:   Case Number:  11-0519
      Court of Appeals Number:
      Trial Court Number:  10-50267

Style:      EVANSTON INSURANCE COMPANY
      v.
      LEGACY OF LIFE, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Lyle     |
|   |Cayce        |